Case 1:20-cv-10701-DPW Document 56-3 Filed 04/27/20 Page 1of8

Exhibit C
= Us rarity Cribune ' Sache SUBSCRIBE

uo) By-W4

 

ARLINGTON HEIGHTS POST

SECTIONS

ADVERTISEMENT

 

 

 

 

ARLINGTON HEIGHTS SUBURBS

Man charged in death of alleged accomplice in brazen daytime
home invasion, Arlington Heights police say

By KAREN ANN CULLOTTA
PIONEER PRESS | APR 07, 2020

y @ CP

A Tennessee man is facing murder charges in connection with a brazen daytime Arlington Heights home invasion that left the
suspect’s accomplice shot dead by the homeowner, authorities said Tuesday.

Bradley J. Finnan, 38, of Chattanooga, Tenn., was charged Tuesday with felony murder and home invasion after allegedly being

one of two armed men who tricked their way into a home Saturday afternoon in the 2400 block of North Evergreen Avenue, a
house authorities said the pair had targeted.

>

ADVERTISEMENT
Case 1:20-cv-10701-DPW Documernt56-3 Filed 04/27/20 Page 3 of 8

Finnan was ordered held in Cook County Jail without bail following a bond hearing Tuesday at the courthouse in Rolling

Meadows.

 

Bradley J. Finnan, 38, of Chattanooga, Tennessee, was charged with murder on April 6,
2020, in connection with a home invasion in Arlington Heights, that left the other
suspect dead of a gunshot wound.(Arlington Heights Police / Pioneer Press)

Police said Finnan and an accomplice, Larry D. Brodacz,
58, of Buffalo Grove, who was shot to death by a male
resident during the home invasion, intended to rob
the homeowners at gunpoint in what investigators said was
a planned crime and not a random act of violence.

According to court records obtained from the Cook County
state’s attorney’s office, Brodacz and Finnan’s crime
scheme was hatched in part to coincide with the state’s
stay-at-home order issued by Gov. J.B. Pritzker last month
to help prevent the spread of the novel coronavirus.

[Most read] New coronavirus cases hit daily high, but
Gov. J.B. Pritzker gives hints on what might reopen as
he weighs stay-at-home extension »

Brodacz and Finnan, who had met through their work as
car salesmen, arrived at the Arlington Heights home in
Brodacz’s 2016 Lexus, walking up to the front door
wearing baseball hats, gloves and surgical-type face masks,
according to the court documents.
Case 1:20-cv-10701-DPW Document 56-3 Filed 04/27/20 Page 4 of 8

From the moment the two approached the stately, two-story home, the crime was recorded by the residents’ home surveillance
video camera, with the video later posted anonymously on a website known for its sensational content, authorities said.

As the pair approached the house, which was was occupied by a 50-year-old man, his 48-year-old wife and their two children,
ages 11 and 14, the home’s Ring doorbell video camera shows Finnan holding a bag later found to contain zip ties and a
blowtorch, court records show.

After Brodacz tries the doorknob, knocks and sees the Ring camera, he can be heard telling Finnan not to look at the camera,
before ringing the bell, court documents show.

 

 

See eve = ag eee

Warning: Graphic language. Home surveillance video shows a home invasion incident in Arlington Heights on April 4, 2020. (Arlington Heights Police

Department) vy  £) e

The homeowner allegedly told police he heard a knock at the door and the doorbell ring, and, believing it was his landscapers,
he opened the door, authorities said. Then, Brodacz and Finnan pushed their way inside, according to authorities.

[Most read] Coronavirus in Illinois updates: Here’s what’s happening Thursday with COVID-19 in the Chicago area »

 

Telling the man they were police officers, Brodacz and Finnan then allegedly pulled weapons from their pockets, prompting a
struggle between the male homeowner and Finnan, with the fight ending in the front of the home, before Finnan fled the scene,
according to authorities.

The wife told police she heard screaming and saw two men with guns in her foyer, according to authorities. She ran upstairs to
the home’s second floor, with Brodacz chasing her, authorities said.
Case 1:20-cv-10701-DPW Document 56-3 Filed 04/27/20 Page 5of 8
Reaching the bedroom where her children were, Brodacz broke through the closed door, grabbed the couple’s son and
daughter, pushed them down on a bed and pointed his gun at them, police said.

When their mother tried to intervene, police said Brodacz pointed his gun at her and pushed her to the floor, where she pleaded
with him not to shoot them.

Brodacz left the room when he heard the man calling out his wife’s name inside of the home, according to authorities.
Meanwhile, the man had gotten his wife’s gun from the master bedroom, police said.

[Most read] Column: A tale of two governors: Fearless Pritzker and Wimpy Kemp »

While in the master bedroom, Brodacz hit the man in the back of the head with some kind of blunt object, one he told police he
thought was a gun. The two struggled and the male homeowner fired his wife’s gun but didn’t hit Brodacz, police said.

ADVERTISEMENT

At some point during the struggle, Brodacz lost his gun but pulled a knife from his waistband, the man told police.

Authorities said that as Brodacz advanced on the man, armed with the knife, the man used his wife’s gun to shoot Brodacz in
the abdomen. Police said the couple’s 14-year-old called 911.

Brodacz was pronounced dead at the scene and the Cook County medical examiner’s office later ruled the death a homicide.

Arlington Heights police arrived shortly after Finnan fled, and found the wife in front of the family’s home, screaming that her
husband was fighting someone with a gun inside of the house.

[Most read] Pedestrians complain runners are passing too close on Chicago sidewalks during the pandemic. How risky is
that, and should they wear face masks? »

 

The quiet neighborhood on the north side of the village was soon teaming with law enforcement, including a SWAT team, and
officers with the Northern Illinois Police Alarm System and the Major Case Assistance Team.

Arlington Heights police officers found in the home’s master bedroom two 9mm cartridge cases, a knife, a .25 caliber semi-
automatic handgun loaded with seven, .25 caliber rounds, and the wife’s 9mm handgun.

Finnan, who had left te home in Brodacz’s Lexus, was found by police early Sunday morning at his mother’s home in Rockford.

Finnan allegedly told police he knew Brodacz through previous employment at a car dealership, and after Brodacz told him
about the plan to rob the house, he boarded a bus in Tennessee and headed to Buffalo Grove.

LATEST ARLINGTON HEIGHTS

Mother of Wheeling High School student who died raises questions on COVID-19 testing, diagnosis, after school district announces
death Case 1:20-cv-10701-DPW Document 56-3 Filed 04/27/20 Page 6 of 8

APR 21, 2020

Park Ridge, Des Plaines mayors call for face coverings to be worn in stores, public transport
APR 21, 2020

Suburban schools cope with cancellation of spring sports: ‘I'm filled with sadness.’
APR 21, 2020

Bored at home? Check out these local virtual events.
APR 20, 2020

College sports, academics a balancing act for top performers: ‘I never wanted to sacrifice one for the other.’
APR 20, 2020

According to police, Finnan said Brodacz — who authorities said had previously been charged with crimes including home
invasions dating back to the 1980s — claimed to have seen about $200,000 in cash in boxes in the man’s home around 20 years
ago and thought money might still be there.

[Most read] Coronavirus in Illinois updates: Officials report 2,049 more known COVID-19 cases, a new single-day high
Pritzker attributes in part to increase in testing »

Under Illinois’ felony murder law, homicide charges can be filed when someone is killed during the course of a crime even if the
death was caused by someone else and the person charged with murder did not intend for the person to die.

kcullotta@chicagotribune.com

Twitter @kcullotta

 

Karen Ann Cullotta a

Karen Ann Cullotta is a suburban reporter covering education, municipal government and human interest stories. A graduate of the Medill School of Journalism at
Northwestern University, when Karen’s not reporting, she can usually be found cooking Italian food, digging in her vegetable garden and hanging out with her
family.

Tab9@la Feed

If You Can Qualify for Any Credit Card, These Are the Top 6

NERDWALLET | SPONSORED

If You Like to Play, this City-Building Game is a Must-Have. No Install.

FORGE OF EMPIRES {| SPONSORED

Forbes calls this “a new bar in hearing aid technology”

EARGO HEARING AIDS | SPONSORED
The Hottest Trends in Men€Rag@nl:20-cv-10701-DPW Document 56-3 Filed 04/27/20 Page 7 of 8

Celebrity Trainer: “Muscle Loss in Seniors is Real, But It Doesn’t Have to Be"

 

« CHICAGO TRIBUNE
Gov. J.B. Pritzker to extend Illinois’ stay-at-home order, school closings through end of April
(F cuicaco trinune

When will the coronavirus outbreak peak in Illinois? Here are some projections.
By DONNMARRELOAANUOBIMBRINS!, LISA SCHENCKER

Eg oetanoo sentinet

Pictures: Bike Week in Daytona Beach

Continue to celebrate Earth Day from home

MICROSOFT IN CULTURE | SPONSORED

Massachusetts: Say Bye To Expensive Solar Panels If You Own A Home In Southborough

ENERGY BILL CRUNCHER SOLAR QUOQTES |:

 

s CHICAGO TRIBUNE

Gov. J.B. Pritzker, Chicago Mayor Lori Lightfoot rip into Jared Kushner over federal medical supply stockpile comments

Cc CHICAGO TRIBUNE

Lightfoot says Illinois’ stay-at-home order ‘a long way away’ from being phased out in the city; Pritzker says ‘solution isn’t coming tomorrow, or next week or next month’

By FRO EORU RKATE REGS PE PREGA

ADVERTISEMENT

You May Like

Sponsored Links by Taboola

Face Masks For Children Finally Avilable In Southborough

Child Face Mask

8 Reasons Why Outdoorsmen Are Buying Bamboo

Duck Camp Ouideor Gaads

How do you stay close to your customers while a pandemic pulls you apart?

Salesforce

Randy Jackson: "This Drink Is Like A Powerwash For Your Gut"

Unity flealth Labs Mulo-Gi 3 Supplement
Case 1:20-cv-10701-DPW Document 56-3 Filed 04/27/20 Page 8 of 8

ADVERTISEMENT

 

Wedding Invitations: Heart Invitations:Br... tnvitationeet... Invitations: bi. Carder Shimmn..

Wreath Wedding Inv...

A
. Wedding Wedding Wedding Save the Date
Invitations: M... Invitations: P... Invitations: Fl... Cards: Heart ...
v RSVP Cards: Wedding RSVP Cards: Personalized

Brushed Bota... Invitations: L... Lavish Lines... Postage Sta...

 

 

 

Newsletters About us Privacy Policy

Terms of Service Do Not Sell My Info

Subscribe here Archives (qofiteclautt ts

Coupons Best Reviews
Local print ads Tribune Web Notifications
i TAG disclosure FAQ
y &

Media kit

Copyright © 2020, Chicago Tribune

 
